Citation Nr: 0816503	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-14 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received  to 
reopen a claim for service connection for a nervous 
condition.

2.  Entitlement to service connection for a nervous 
condition.

3.  Entitlement to effective date earlier than October 12, 
2003, for the award of a 10 percent disability evaluation for 
tinnitus.

4.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

(The issue of entitlement to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code is the subject of a separate appellate decision.)

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  

The issues of entitlement to service connection for a nervous 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1977 rating decision denied service 
connection for a nervous condition.
        
2.  The evidence pertaining to the veteran's nervous 
condition received subsequent to the October 1977 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim.   

3.  The veteran's service-connected tinnitus has been 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

4.  No communication received prior to October 12, 2003, may 
be interpreted as an informal claim of entitlement to an 
increased rating for tinnitus.  




CONCLUSIONS OF LAW

1. The October 1977 rating decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).
	
2. New and material evidence has been received to reopen the 
veteran's claim for service connection for a nervous 
condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (as in effect prior to, and from, June 13, 2003); Smith 
v. Nicholson, 451 F.3d 1344 (C.A. Fed June 19, 2006).

4.  The criteria for an effective date prior to October 12, 
2003, for the award of a 10 percent rating for tinnitus have 
not been met.  
38 U.S.C.A.  § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In an October 1977 rating decision, the veteran was denied 
service connection for a nervous condition because such was 
not found on the last VA examination, and the veteran was 
advised of his appellate rights.  The veteran did not appeal 
this decision and it became final.  In April 2005 the veteran 
filed a claim to reopen his previously denied claim for 
service connection for a nervous condition.  
	 
For claims such as this received on or after August 29, 2001, 
a claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim.  "Material" evidence is evidence which relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2007).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

The evidence received since the RO's October 1977 denial of 
the veteran's claim for service connection for a nervous 
condition includes VA treatment records.  This evidence is 
new because it was not previously associated with the claims 
file.

The evidence is material because it raises a reasonable 
possibility of substantiating the veteran's claim, and it is 
not cumulative or redundant of existing evidence.  The 
veteran's claim for service connection was denied in part by 
the RO in October 1977 on the basis that the veteran did not 
have a diagnosis of any nervous condition at that time.  The 
VA examination conducted in 1977 did not reveal any 
psychiatric diagnoses.  However, since that time the veteran 
has been diagnosed with a panic disorder, as documented in a 
September 2005 VA psychiatric evaluation for example.  This 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  As this new 
evidence establishes a current diagnosis, a reasonable 
possibility of substantiating the claim has been raised, and 
the veteran's claim for a nervous condition is thus reopened. 



Increased Rating Claim

At the outset, the Board observes that service connection was 
granted and an initial noncompensable evaluation was assigned 
for the veteran's hearing loss with tinnitus in an October 
1977 rating decision.  This rating decision was not appealed 
and became final.  In October 2004 the veteran sought an 
increased rating for this disability, and in a June 2005 
rating decision, the subject of this appeal, the veteran's 
hearing loss and tinnitus were assigned separate evaluations, 
and he was awarded a 10 percent rating for tinnitus.  While 
the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  
        
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a 
higher rating, the Board must consider which diagnostic code 
or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The veteran has requested an evaluation in excess of 10 
percent for tinnitus.  In a December 2005 letter, for 
example, he seeks a rating of 50 percent for this disability.  
However, tinnitus is evaluated pursuant to Diagnostic Code 
6260, and under that Code, a 10 percent rating represents the 
maximum available benefit.  A higher evaluation is not 
possible.  There are no other relevant diagnostic codes for 
consideration.

The Board has considered whether assignment of a separate 10 
percent evaluation for each ear is permissible.  However, it 
is noted that the RO assigned a 10 percent evaluation under 
Diagnostic Code (DC) 6260 because there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  Indeed, in Smith v. Nicholson, 19 Vet. App. 63, 
78, (2005) the U.S. Court of Appeals for Veterans Claims 
(CAVC) held that the pre-1999 and pre-June 13, 2003 versions 
of DC 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 
(C.A. Fed June 19, 2006), the Federal Circuit concluded that 
the CAVC erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus 
throughout the rating period on appeal.  As such, and given 
that there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


Earlier Effective Date Claim

The veteran was awarded service connection for hearing loss 
with tinnitus and assigned a noncompensable evaluation in 
October 1977.  He was sent notice of this rating decision 
that same month, did not appeal, and the decision became 
final.  On October 13, 2004 VA received a claim for an 
increased rating for the disability.  In June 2005 the 
veteran's hearing loss and tinnitus were divided into 
separate evaluations and he was assigned a 10 percent rating 
for tinnitus.  The veteran then expressed disagreement with 
both the rating and the effective date assigned, and this 
appeal ensued.  In an April 2006 rating decision the RO 
awarded the veteran an effective date of October 12, 2003, 
one year prior to the date of his claim.  The veteran 
disagrees with the effective date of October 12, 2003.  He 
contends that the effective date should go back to 1977, when 
he was originally service-connected for this disability, or 
alternatively, June 1999, as discussed in his May 2006 
substantive appeal.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2006).  An exception to this rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation. In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002);38 C.F.R. § 3.400(o)(2) 
(2006); Harper v. Brown, 10 Vet. App. 125 (1997).  In all 
other cases, the effective date will be the "date of receipt 
of claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(o)(1) (2006); VAOPGCPREC 12-98 (Sept. 23, 
1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  Therefore, 
three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));
(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations. It 
must determine (1) when a claim for an increased rating was 
received and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to an 
increased evaluation. See 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2006).

In the present case, the veteran has already been assigned 
the earliest possible effective date for his claim.  The 
April 2006 rating decision assigned a date of October 12, 
2003, which is one year prior to the date the veteran filed 
his claim.  Thus, it would be a useless act to determine 
whether a factually ascertainable increase in the veteran's 
disability occurred within one year of the date of his claim 
as he is already receiving benefits from that date.

The only possible route to an earlier effective date would be 
evidence of record received prior to October 12, 2003, that 
could serve as an informal claim for an increased rating for 
tinnitus.  In this regard, it is noted that any communication 
or action indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2005).  Under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will also be accepted as an 
informal claim for benefits.  In the present case, however, a 
careful review of the record reveals no medical or other 
evidence that constitutes such an informal claim.  
In sum, based upon the criteria for the assignment of an 
effective date of an increased rating, the veteran's 
increased rating cannot be effective prior to October 12, 
2003.  The veteran is already in receipt of an effective date 
of one year prior to the date he filed his claim.  No earlier 
submissions or medical evidence may be construed as an 
informal claim of entitlement to an increased rating.  For 
all of these reasons, the Board concludes that the proper 
effective date of the 10 percent rating for tinnitus is 
October 12, 2003.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
December 2004, April 2005, and June 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters each 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  The 
letter of June 2006 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should his claim for his nervous condition be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

With specific regard to the veteran's new and material 
evidence claim for a nervous condition, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  Here, any deficiency with respect to notice 
regarding new and material evidence is moot because the 
instant decision reopens the veterans' claim for service 
connection for a nervous condition.

With specific regard to the veteran's increased rating claim 
for tinnitus, the Board calls attention to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which addresses notice 
requirements specific to increased rating claims.  The Board 
finds any deficiency in this regard to be of no consequence 
because the claim cannot be substantiated as a matter of law 
as the veteran is already receiving the maximum schedular 
benefit allowable for this disability.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, further 
discussion regarding Vazquez is not warranted as to this 
claim.

With specific regard to the veteran's earlier effective date 
claim, the Board notes that VCAA notice was not provided to 
the veteran.  However, the absence of such notice is not 
prejudicial because any evidence submitted in response to the 
notice would be of no aid to the claim.  The veteran is 
already receiving an effective date of one year prior to the 
date of his October 2004 claim.  As discussed above there no 
communication of record that could be construed as an 
informal claim for an increased rating prior to October 2003.  
Any such evidence filed now could not constitute such an 
informal claim, and even if the veteran submitted evidence of 
a factually ascertainable increase in the disability prior to 
October 2003, this could not establish an earlier effective 
date in the absence of such an informal claim.  For all of 
these reasons, the Board concludes that the effective date 
issue may be adjudicated without a remand for notice.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  Indeed, in November 2006 the veteran 
indicated he has no additional evidence to submit.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a nervous condition is 
reopened.

An evaluation in excess of 10 percent for the veteran's 
tinnitus is denied.  

An effective date earlier than October 12, 2003, for the 
award of a 10 percent disability evaluation for tinnitus is 
denied.


REMAND

The issue of entitlement to service connection for a nervous 
condition must be remanded for further development prior to 
adjudication.

In the veteran's May 2006 substantive appeal, he states he 
has been treated at the VA Medical Center in Baltimore, 
Maryland.  A review of the VA treatment notes of record 
confirm that the veteran was treated at this facility, 
however, the associated treatment records are not in the 
claims file.  38 U.S.C. § 5103A(b)(3) requires that VA 
attempt to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  Further, as they are VA records, VA is 
held to have constructive notice of the contents of these 
records at the time of adjudication.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  An attempt to obtain these records 
must be made prior to adjudication of these claims.

Accordingly, the case is REMANDED for the following action:

Obtain and associate with the claims file 
all records from the VA Medical Center in 
Baltimore, Maryland.  Ask the veteran if 
he has received treatment from any other 
VA facility and obtain and associate with 
the claims file any such records.  If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


